In an action by a lawyer upon a policy of liability insurance for lawyers issued to him by the defendant, to recover: (a) the amount of a judgment rendered against him in a prior action arising out of his performance of legal services, and (b) the amount expended by him to defend said action, the defendant, by permission of this court, appeals from an order of the Appellate Term of the Supreme Court, dated June 29; 1961, which affirmed an order of the District Court of the County of Nassau, First District, made and entered February 16, 1961, denying its (defendant’s) motion for summary judgment under rule 113 of the Rules of Civil Practice. Order of the Appellate Term affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.